DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-16, and 18-23 are currently pending.
Claims 3 and 17 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 01/28/2022 have been entered. 
Claims 1, 16, 18, and 23 have been amended.
The Section 112(a) and (b) rejections have been withdrawn in view of Applicant’s amendments.
The Section 103 rejections have been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 13-14, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2008/0220282 A1) in view of Ruoff et al. (US 2010/0323177 A1) and in further view of Nakano et al. (US 2016/0285120 A1).
Regarding claim 1,
Jang teaches a highly conductive multi-layer composite comprising a first conductive sheet (82) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) and a second conductive sheet (84) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) sandwiching a core layer (86) composed of a conductive filler-resin mixture to form a laminated (bonded) structure (Jang: Fig. 2; abstract; par. 0025-0026, 0028, and 0038).
The core layer is composed of a blend of a conductive filler, such as graphene plates (sheets) or graphite particles, and a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). Examples of thermoset resins includes polyester resins and epoxies which overlap with the claimed materials and disclosed in the specification (Jang: par. 0042 and claims 12 and 13
The conductive filler, which includes the graphene sheets, may be present from preferably between 15% and 75% by weight, based on the total weight of the resin mixture (the conductive adhesive weight) which is within the claimed range of from 0.01% to 99% based on the total conductive adhesive weight (Jang: par. 0026). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Jang does not explicitly at least two carbon-based layers are graphene layers.
Ruoff teaches graphene oxide sheet laminates for use in fuel cells (Ruoff: abstract; par. 0004). Ruoff teaches that graphene oxide sheets exhibit higher tensile strength compared to flexible graphite (Ruoff: par. 0031).
Jang and Ruoff are in the corresponding field of carbon-based composites for use in fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art to utilize graphene oxide sheets in place of the flexible graphite of Jang as the at least two carbon-based layers to provide improved tensile strength as taught by Ruoff.
Jang further teaches the resin comprises a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). The resin may be a polyester or epoxy resin and may be a curable and/or crosslinkable resin (Jang: par. 0042 and claims 12-13 and 16). However, Jang does not explicitly teach the specific polyfunctional epoxy monomers and di or tri-functional epoxy monomers.
Nakano teaches a fuel cell membrane assembly comprising a laminated structure with an adhesive sheet that is composed of a polyester resin matrix, such as methacrylate compounds, conductive materials, and an epoxy crosslinking agent to aid in crosslinking the matrix (Nakano: abstract; 0053-0058 and 0063). The methacrylate compounds may overlap with the claimed UV curable compounds such as (meth)acrylates, (poly)ethylene glycol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, and (meth)acrylate copolymer derivatives such as urethane acrylates (Nakano: par. 0053-0055). The epoxy crosslinking agent is selected to provide improved crosslinking with the matrix and may include overlapping epoxy compounds such as neopentyl glycol diglycidyl ether, propylene glycol diglycidyl ether, and sorbitol polyglycidyl ether (Nakano: par. 0063).
Jang and Nakano are in the corresponding field of membrane electrode assemblies for use in fuel cells. Therefore, it would have been obvious to utilize the (meth)acrylic matrix compounds of Nakano for the polyester resin within the conductive filler adhesive layer of Jang and add the epoxy crosslinking agents of Nakano within the conductive filler adhesive layer of Jang to provide improved crosslinking of the matrix material as taught by Nakano.
Regarding claims 2 and 4,
Jang in view of Ruoff and Nakano teaches the multi-layer graphitic laminate required by claim 1. Jang further teaches each flexible graphite layer (carbon-based layer) may have a thickness 125 to 300 µm, which overlaps with the claimed range of the graphitic films having a thickness of greater than 20 µm, and the conductive core layer (conductive adhesive layer) may have a thickness of thinner than 40 µm, which overlaps with the claimed range of from 5 nm to 15 µm and the narrower range of from 10 nm to 2 µm, to achieve the desired balance of mechanical strength and conductivity (Jang: par. 0049
Samples No. 1, 3, 4, 5, 9, 13, 14, and 15 have total laminate thicknesses within the claimed range of from 20 to 500 µm such as ranging from 0.35 mm (i.e. 350 µm) to 0.45 mm (i.e. 450 µm) (Ju: Table 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Regarding claim 5,
Jang in view of Ruoff and Nakano teaches the multi-layer graphitic laminate required by claim 1. The limitation requiring the graphitic laminate to have “a physical density from 1.5 g/cm3 to 2.26 g/cm3 when comprising no metallic, ceramic, or glass filler dispersed therein” is interpreted as an optional condition in which the laminate must have the claimed physical density when the laminate comprises no metallic, ceramic, or glass filler. Jang further teaches the laminate may have glass fibers or metal particles or fibers dispersed therein (Jang: par. 0026 and 0039-0041) and thus satisfies the claim with these particular embodiments. 
Regarding claim 13,
Jang in view of Ruoff and Nakano teaches the multi-layer graphitic laminate required by claim 1. The limitation requiring “said expanded graphite flakes have a thickness from 100 nm to 1 µm or chemically functionalized” is interpreted as an optional limitation for when expanded graphite flakes are selected to be utilized in the conductive adhesive layer. However, as Jang teaches the use of graphene sheets, the other option in the conductive adhesive layer as explained with regard to the rejection of claim 1, the claim is still satisfied as the claim does not require the use of expanded graphite flakes by precluding the graphene sheets from being used in the conductive adhesive layer. 
Regarding claim 14,
Jang in view of Ruoff and Nakano teaches the multi-layer graphitic laminate required by claim 1. Jang further teaches the adhesive resin may include a polyester resin (Jang: par. 0042).
Regarding claim 16,
Jang in view of Ruoff and Nakano teaches the multi-layer graphitic laminate required by claim 1. However, Jang does not explicitly teach the specific polyfunctional epoxy monomers and di or tri-functional epoxy monomers or further containing at thermally curable resin comprising a polyfunctional epoxy monomer selected from the group required by claim 16.
Nakano teaches a fuel cell membrane assembly comprising a laminated structure with an adhesive sheet that is composed of a polyester resin matrix, such as methacrylate compounds, conductive materials, and any appropriate additive such as cross-linking agents in which epoxy crosslinking agent to aid in crosslinking the matrix are utilized (Nakano: abstract; 0053-0058 and 0063). The methacrylate compounds may overlap with the claimed UV curable compounds such as (meth)acrylates, (poly)ethylene glycol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, and (meth)acrylate copolymer derivatives such as urethane acrylates (Nakano: par. 0053-0055). The epoxy crosslinking agent is selected to provide improved crosslinking with the matrix and may include overlapping epoxy compounds such as neopentyl glycol diglycidyl ether, propylene glycol diglycidyl ether, and sorbitol polyglycidyl ether (Nakano: par. 0063). That is, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 
Jang and Nakano are in the corresponding field of membrane electrode assemblies for use in fuel cells. Therefore, it would have been obvious to add the epoxy crosslinking agents, such as sorbitol polyglycidyl ether, of Nakano within the conductive filler adhesive layer of Jang to provide improved and/or the desired crosslinking of the matrix material as taught by Nakano.
Regarding claim 18,
Jang teaches a highly conductive multi-layer composite comprising a first conductive sheet (82) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) and a second conductive sheet (84) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) sandwiching a core layer (86) composed of a conductive filler-resin mixture to form a laminated (bonded) structure (Jang: Fig. 2; abstract; par. 0025-0026, 0028, and 0038).
The core layer is composed of a blend of a conductive filler, such as graphene plates (sheets) or graphite particles, and a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). Examples of thermoset resins includes polyester resins and epoxies which overlap with the claimed materials and disclosed in the specification (Jang: par. 0042 and claims 12 and 13
The conductive filler, which includes the graphene sheets, may be present from preferably between 15% and 75% by weight, based on the total weight of the resin mixture (the conductive adhesive weight) which is within the claimed range of from 0.01% to 99% based on the total conductive adhesive weight (Jang: par. 0026). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Jang does not explicitly at least two carbon-based layers are graphene layers.
Ruoff teaches graphene oxide sheet laminates for use in fuel cells (Ruoff: abstract; par. 0004). Ruoff teaches that graphene oxide sheets exhibit higher tensile strength compared to flexible graphite (Ruoff: par. 0031).
Jang and Ruoff are in the corresponding field of carbon-based composites for use in fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art to utilize graphene oxide sheets in place of the flexible graphite of Jang as the at least two carbon-based layers to provide improved tensile strength as taught by Ruoff.
Jang further teaches the resin comprises a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). The resin may be a polyester or epoxy resin and may be a curable and/or crosslinkable resin (Jang: par. 0042 and claims 12-13 and 16). However, Jang does not explicitly teach the specific UV radiation curable resin or lacquers required by claim 18.
Nakano teaches a fuel cell membrane assembly comprising a laminated structure with an adhesive sheet that is composed of a polyester resin matrix, such as methacrylate compounds, conductive materials, and an epoxy crosslinking agent to aid in crosslinking the matrix (Nakano: abstract; 0053-0058 and 0063). The methacrylate compounds may overlap with the claimed UV curable compounds such as neopentyl glycol di(meth)acrylate) (Nakano: par. 0053-0055). The epoxy crosslinking agent is selected to provide improved crosslinking with the matrix and may include overlapping epoxy compounds such as neopentyl glycol diglycidyl ether, propylene glycol diglycidyl ether, and sorbitol polyglycidyl ether or monomers/oligomers derived from polyester resins (Nakano: par. 0063).
Jang and Nakano are in the corresponding field of membrane electrode assemblies for use in fuel cells. Therefore, it would have been obvious to utilize the (meth)acrylic matrix compounds of Nakano for the polyester resin within the conductive filler adhesive layer of Jang and add the epoxy crosslinking agents of Nakano within the conductive filler adhesive layer of Jang to provide improved crosslinking of the matrix material as taught by Nakano.
Regarding claim 22,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang further teaches the multi-layered laminate is applied to fuel cells (an electrical device) with high conductivity (Jang: abstract). The language requiring the multi-layer graphitic laminate to serve “as a heat-dissipating element” is functional in nature. That is, the claim will be satisfied by a graphitic laminate structure that is fully capable of functioning as a heat-dissipating element. See MPEP 2173.05(g). As the multi-layered laminate is composed of the claimed structure and substantially similar materials, there is a reasonable expectation that the laminate of Jang could function as a “heat-dissipating element”.

Claims 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ruoff, in further view of Nakano, and in further view of Jang et al. (US 2010/0056819 A1; herein referred to as Jang819).
Regarding claims 6-7 and 9-12,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang teaches the use of graphene sheets, as explained in the rejection of claim 1. However, Jang does not explicitly teach wherein the graphene sheets are functionalized in the manner required by the claims.
Jang819 teaches producing nano graphene platelets (NGPs) (corresponds to the claimed graphene sheets) which are both dispersible and electrically conducting (Jang819: abstract; par. 0147). The NGPs may be single-layer or few-layer having an oxygen content of no greater than 25% by weight (a non-pristine graphene material) (Jang819: par. 0134, 0147, and 0172). The graphene may be chemically functionalized with a functional group such as an alkyl or aryl silane, alkyl (satisfies R’ in claim 12) or aralkyl group, hydroxyl group (an oxygenated –OH group), carboxyl group, amine group (satisfies claim 11 as the claim requires aliphatic, modified aliphatic, cycloaliphatic, or aromatic amines which encompasses any type of amine), sulfonate group, aldehydic group, quinoidal, fluorocarbon group, or combinations thereof which allows for adjustment of solubility or dispersability or the interfacial bonding with a matrix material without significantly varying the electrical conductivity (Jang819: par. 0173 and 0187-0189).
Jang and Jang819 are in the corresponding field of graphene platelets to provide for improved conductivity. Therefore, it would have been obvious to one of ordinary skill to utilize the graphene sheets of Jang819 which include functionalized graphene sheets, which may have .

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ruoff, in further view of Nakano, and in further view of Zhamu et al. (US 2011/0017587 A1).
Regarding claims 6-10,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang teaches the use of graphene sheets, as explained in the rejection of claim 1. However, Jang does not explicitly teach wherein the graphene sheets are functionalized by an azide or bi-radical compounds required by the claim.
Zhamu teaches producing chemically functionalized nano graphene platelets (NGPs) formed from pristine (has essentially 0% oxygen which is a non-carbon element) or non-pristine graphene (has some level of oxygen) in the form of graphene sheets to enable the graphene sheets to provide improved solubility and dispersability in a matrix material, or enhanced interfacial bonding between NGPs and a matrix material in a composite (Zhamu: abstract; par. 0002). The graphene sheets are functionalized by an azide or a biradical compound selected from the group consisting of 2-Azidoethanol (has a hydroxyl group as an oxygenated group), 3-Azidopropan-1-amine, 4-(2-Azidoethoxy)-4-oxobutanoic acid, 2-Azidoethyl-2-bromo-2-methylpropanoate, chlorocarbonate, azidocarbonate, dichlorocarbene, carbene, aryne, nitrene, (R--)-oxycarbonyl nitrenes, where R=any one of the groups listed in paragraph [0025] which overlaps with the compounds utilized in the claims (Zhamu: par. 0024-0025 and 0070-0071). The studies may be applied to fuel cells bipolar plates (Zhamu: par. 0016
Jang and Zhamu are in the corresponding field of graphene sheets for use in fuel cell bipolar plates. Therefore, it would have been obvious to utilize the functionalize graphene sheets of Zhamu as the graphene sheets in the article of Jang to provide improved solubility and dispersability in a matrix material, or enhanced interfacial bonding between the graphene and the matrix material as taught by Zhamu.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ruoff, in further view of Nakano, and in further view of Jie et al. (CN 102102001 B; machine translation).
Regarding claim 15,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang further teaches the adhesive resin may contain a curing agent (Jang: claim 16). However, Jang is silent towards the amount of curing resin utilized.
Jie teaches the use of a curing agent in an amount of from 3% to 7% by weight of a graphene-based epoxy resin (an option for the matrix material mixed with graphene in Jang) adhesive composite which overlaps with the claimed 1 to 30 parts by weight based on 100 parts by weight of the adhesive resin (Jie: abstract; claim 1). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Thus, it is known in the art to utilize a curing agent in the claimed amount to aid in curing a graphene/epoxy composite within electrical components.
Jang and Jie are in the corresponding field of graphene dispersed in an epoxy composite layer composed of a curing agent. Therefore, it would have been obvious to one of ordinary skill .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ruoff, in further view of Nakano, and in further view of Crain et al. (US 2011/0114189 A1).
Regarding claim 19,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang further teaches the resin comprises a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). However, Jang does not explicitly teach the addition of conductive polymers required by the claim.
Crain teaches composites for use in automobile fuel systems comprising graphene sheets and a polymer (Crain: abstract; par. 0002 and 0009). The polymer may be thermoplastics and/or thermoset polymers polyesters, polyimide and polyurethane resins which overlap with the types of polymers utilized in Jang (Crain: par. 0028 and Jang: par. 0042). The composite layer may further comprise conductive polymers such as polyacetylene, polyaniline, polypyrrole, and so forth (Crain: par. 0032). The resulting composites have increased conductivity properties (Crain: par. 0050 and 0051).
Jang and Crain are in the corresponding field of graphene/polymer composite layers comprising overlapping materials for use in fuel systems in automobiles. Therefore, it would have been obvious to one of ordinary skill in the art to add conductive polymers, such as polyacetylene, polyaniline, or polypyrrole, to the conductive-filler adhesive layer of Jang to provide sufficient conductivity and good retention of physical properties as taught by Crain.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ruoff, in further view of Nakano, and in further view of Zhamu et al. (US 2014/0209168 A1).
Regarding claims 20 and 21,
Jang in view of Ruoff teaches the multi-layer graphitic laminate required by claim 1. Jang is silent towards the graphitic films exhibiting a degree of graphitization of no less than 60% or no less than 90% and/or a mosaic spread value less than 0.7 or 0.4.
Zhamu teaches a graphitic film comprising layers of oriented graphene which has a graphitization of no less than 80% and a mosaic spread value of less than 0.7 or 0.4 to provide a more ordered graphitic film with improved conductivity (Zhamu: par. 0057-0061 and 0139; claim 14). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Jang and Zhamu are in the corresponding field of graphitic based films for use in electrical devices in which Jang and Zhamu both desire improved conductivity. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the graphitization processes to provide a graphitic film with a graphitization within the claimed range and a mosaic spread value within the claimed range for the graphitic film of Jang to provide a more ordered graphitic film with improved thermal and electrical conductivity as taught by Zhamu.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Jang et al. (US 2008/0268318 A1; herein referred to as Jang318) and in further view of Nakano.
Regarding claim 23,
Jang teaches a highly conductive multi-layer composite comprising a first conductive sheet (82) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) and a second conductive sheet (84) composed of a flexible graphite film (a carbon based layer composed of a graphitic film) sandwiching a core layer (86) composed of a conductive filler-resin mixture to form a laminated (bonded) structure (Jang: Fig. 2; abstract; par. 0025-0026, 0028, and 0038).
The core layer is composed of a blend of a conductive filler, such as graphene plates or graphite particles, and a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). Examples of thermoset resins includes polyester resins and epoxies which overlap with the claimed materials and disclosed in the specification (Jang: par. 0042 and claims 12 and 13). While Jang does not explicitly label the core layer an “adhesive layer”, the core layer of Jang is composed of the same or substantially similar resin compositions mixed with the claimed conductive filler in addition to being bonded in laminate between the two graphitic films. Therefore, the core layer may be considered a conductive adhesive layer.
The conductive filler, which includes the graphene sheets, may be present from preferably between 15% and 75% by weight, based on the total weight of the resin mixture (the conductive adhesive weight) which is within the claimed range of from 0.01% to 99% based on the total conductive adhesive weight (Jang: par. 0026). Prior art which teaches a range within, Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Jang is silent towards the conductive filler being expanded graphite flakes.
Jang318 teaches graphitic composites comprising conductive fillers for use in bipolar field plates or fuel cells; wherein said conductive fillers such as graphene platelets (NGPs), graphitic nanofibers, carbon nanotubes, or expanded graphite platelet (flakes) known to be effective in such devices in overlapping amounts with the claimed range, (Jang318: title; abstract; par. 0021).
Jang and Jang318 are in the corresponding field of conductive fillers for use in carbon composites for bipolar plates and fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art to utilize expanded graphite flakes as a functional equivalent to the NGP conductive fillers in the adhesive layer of Jang with a reasonable expectation of success for providing the adhesive layer with suitable conductivity for the intended purpose in the application field of bipolar plates and fuel cells as taught by Jang318.
Jang further teaches the resin comprises a curable or solidifiable resin, such as a thermosetting resin, a thermoplastic resin, or a monomer or cyclic precursor (Jang: par. 0025-0026, 0038, and 0044). The resin may be a polyester or epoxy resin and may be a curable and/or crosslinkable resin (Jang: par. 0042 and claims 12-13 and 16). However, Jang does not explicitly teach the specific polyfunctional epoxy monomers and di or tri-functional epoxy monomers.
Nakano teaches a fuel cell membrane assembly comprising a laminated structure with an adhesive sheet that is composed of a polyester resin matrix, such as methacrylate compounds, conductive materials, and an epoxy crosslinking agent to aid in crosslinking the matrix (Nakano: abstract; 0053-0058 and 0063). The methacrylate compounds may overlap with the claimed UV curable compounds such as (meth)acrylates, (poly)ethylene glycol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, and (meth)acrylate copolymer derivatives such as urethane acrylates (Nakano: par. 0053-0055). The epoxy crosslinking agent is selected to provide improved crosslinking with the matrix and may include overlapping epoxy compounds such as neopentyl glycol diglycidyl ether, propylene glycol diglycidyl ether, and sorbitol polyglycidyl ether (Nakano: par. 0063).
Jang and Nakano are in the corresponding field of membrane electrode assemblies for use in fuel cells. Therefore, it would have been obvious to utilize the (meth)acrylic matrix compounds of Nakano for the polyester resin within the conductive filler adhesive layer of Jang and add the epoxy crosslinking agents of Nakano within the conductive filler adhesive layer of Jang to provide improved crosslinking of the matrix material as taught by Nakano.

Response to Arguments
Applicant’s arguments filed 12/22/2022 have been fully considered but they are not found persuasive. The arguments listed as Issue No. 1 and Issue No. 2 are moot as those rejections have been withdrawn.
Applicant argues, see Issue No. 3, that the combination of Jang, Ruoff, and Nakano do not teach the amended claims 1 and 18. 
The argument is not found persuasive as the Nakano does teach the options listed in claim 1, such as neopentyl glycol diglycidyl ether for claim 1 and neopentyl glycol di(meth)acrylate in claim 18. See the updated rejection above.
Applicant further argues, see Issue No. 1, that Jang and Nakano are in a different field of endeavor as Nakano is in a completely different field of endeavor dealing with fuel cells. The argument is not found persuasive as Jang and Nakano are both in the corresponding field membrane electrode assemblies for use in fuel cells as explained in the rejection above. Applicant generally states they are not in a corresponding field but does not explain any specific reasoning as to why they cannot be considered analogous art.
Applicant argues in Issues No. 4, No. 5, No. 6, No. 7, and No. 8 that the references do not cure the deficiencies of the Jang, Ruoff, and Nakano for the reason argued previously.
The argument is not found persuasive for the reason provided above. The additional references cited in the listed Issue No. arguments were not utilized to teach the argued limitations.
Applicant argues in Issue No. 9 that Jang’282 and Jang’318 do not teach amended claim 23.
It is agreed that Jang’282 and Jang’318 alone do not teach amended claim 23. However, Nakano is utilized to teach the amended limitations. Please see the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783